DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants revised R1 of base claim 1 now requiring it to contain an alkyl with no fewer than 11 carbons and no more than 25 carbon atoms.  The alkyl can no longer be substituted and can no longer be branched.  This renders moot the prior art rejection made in the previous Office Action.
In response, the Examiner conducted a new prior art and double patent search for the entire scope of base claim 1’s (upon which all other claims depend) genus formula I.  This search did not retrieve any double patent or prior art references other than Applicant’s instant application.  See “SEARCH 8” in enclosed search notes.
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 06/30/2021 is withdrawn since all claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/762,747
This Office Action is responsive to the amended claims of November 10, 2021.
Claims 1-11 and 13-15 have been examined on the merits.  Claims 1, 3-4, 13, and 15 are currently amended.  Claims 2, 9-11, and 14 are original.  Claims 5-8 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/762,747, filed 05/08/2020, as a national stage entry of PCT/US2018/059657, International Filing Date: 11/07/2018, which claims Priority from U.S. Provisional Application 62/582,979, filed 11/08/2017.
The instant application does not find support in the U.S. Provisional application.  Therefore, the International Filing Date of November 7, 2018, is assigned as the effective filing date of the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021, was filed after the mailing date of the Non-Final Office Action on 10/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 10, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/10/2021.
The amended Specification of 11/10/2021 is formally accepted and entered into the record.  Therefore, the objection against the Specification made for having a hyperlink (see paragraph 14) in the previous Office Action is withdrawn.
The objection for missing Oath/Declaration (see paragraph 17) in the previous Office Action is maintained, below.  Applicants are still missing an Oath/Declaration and must file one before the date the issue fee payment is due to avoid abandonment of this application.  MPEP 1303 permits the Examiner to allow the application without an Oath; however, Applicants must file an Oath no later than the date the issue fee payment is due to avoid abandonment of this application.
Applicants revised claim 3 thereby rendering moot the objection against claim 3 (see paragraph 18) in previous Office Action.
Applicants revised claim 13 thereby rendering moot the objection against claim 13 (see paragraph 19) in previous Office Action.
Applicants revised claim 15 thereby rendering moot the objection against claim 15 (see paragraph 20) in previous Office Action.
Applicants deleted “including (+)-α-DHTBZ and (+)-β-DHTBZ isomeric forms thereof” from base claim 1 thereby rendering moot the indefiniteness rejection (see paragraphs 21-23) made in the previous Office Action.
Applicants canceled claim 12 thereby rendering moot the two indefiniteness rejections (see paragraphs 24-25) made in the previous Office Action.
Applicants changed the dependency of claim 15 so that it now depends on claim 2 thereby rendering moot the indefiniteness rejection and rejection under 35 U.S.C. 112(d) made in paragraphs 26-29 in the previous Office Action.
Applicants revised R1 of base claim 1 now requiring it to contain an alkyl with no fewer than 11 carbons and no more than 25 carbon atoms.  The alkyl can no longer be substituted.  Thus, the alkyl derivative of HAO no longer teaches, suggests, or anticipates the base claim 1 genus compound and thus the prior art rejection (see paragraphs 30-32) made in the previous Office Action is rendered moot.
Oath/Declaration
The instant application currently is missing an Oath/Declaration, which must be filed no later than the date the issue fee is due to avoid abandonment.  See MPEP 1303.  MPEP 1303 permits the Examiner to allow the application without an Oath; however, Applicants must file an Oath no later than the date the issue fee payment is due to avoid abandonment of this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-11 and 13-15 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of base claim 1 upon which all other claims depend.
The reference HAO (Hao, X., et al.  “Pancreas-Specific Delivery of β-Cell Proliferating Small Molecules.”  Chem.Med.Chem.  (2016), Vol. 11, pp. 1129-1132, previously provided to Applicants), discloses the compound:  
    PNG
    media_image1.png
    261
    572
    media_image1.png
    Greyscale
  (Scheme 1 on page 1130), wherein each R2 is methyl.
However, HAO is no longer considered a prior art (anticipatory or obviousness) since the HAO R1 is a saturated C5 alkyl and not a C11-25 alkyl as is now required by amended base claim 1.  Furthermore, the amended base claim 1 no longer permits the alkyl to be substituted, as the C5 alkyl of the HAO R1 is clearly substituted.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of HAO to arrive at the instant claimed invention.  For example, there is no known motivation to extend the C5 alkyl of HAO to a C11-25 saturated or unsaturated linear alkyl as now required by amended claim 1.
Please note that the support for the C11-25 alkyl of R1 can be found within paragraph [0048] on page 13 of the Specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625